         Case 1:17-cv-12125-NMG Document 79 Filed 04/09/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA ex rel.
 Geordie Sanborn, Cheryl Lovell, and
 William McKusick,

                                Plaintiffs,                  No. 17-cv-12125-NMG
  v.                                                         No. 17-cv-12543-NMG

 ATHENAHEALTH, INC.,

                                Defendant.




   MOTION BY PLAINTIFFS-RELATORS CHERYL LOVELL AND WILLIAM
MCKUSICK FOR AWARD OF REASONABLE EXPENSES, ATTORNEYS’ FEES, AND
       COSTS UNDER THE FALSE CLAIMS ACT, 31 U.S.C. §3730(d)(1)


       Plaintiffs-Relators Cheryl Lovell and William McKusick (together, “Relators”) in

Consolidated Case No. 17-cv-12543-NMG, by, through and on behalf of their attorneys of

record, move for an award of reasonable expenses, attorneys’ fees and costs incurred in their

False Claims Act qui tam action against defendant Athenahealth, Inc. (“Athena”).

       This motion is brought pursuant to the False Claims Act. 31 U.S.C. § 3730(d)(1) and is

grounded in the fact that Relators are qui tam plaintiffs in this action, the United States

intervened in and proceeded with their action, and the Relators, the United States, and Athena

settled the qui tam action. This entitles Relators to an award under the Act, where all “expenses,

fees, and costs shall be awarded against the defendant.” Id.




                                                  1
         Case 1:17-cv-12125-NMG Document 79 Filed 04/09/21 Page 2 of 3




       In support of this Motion, Relators file herewith:

       1. Memorandum of Points and Authorities;

       2. Declaration of Attorney Michael Behn;

       3. Declaration of Attorney Royston Delaney;

       4. Declaration of Attorney Suzanne Durrell; and

       5. Declaration of Attorney Robert Patten.

       In addition, Relators rely on the Motion, Memorandum, and supporting declarations filed

on behalf of Relator Geordie Sanborn.

       WHEREFORE, the Relators respectfully submit that this Motion should be allowed.

                            REQUEST FOR ORAL ARGUMENT

       Pursuant to L.R. 7.1(d), Relators request oral argument to address this Motion.



Date: April 9, 2021                                  Respectfully submitted,


                                                     RELATORS CHERYL LOVELL AND
                                                     WILLIAM MCKUSICK

                                                     By: /s/ Suzanne E. Durrell       .
                                                     Suzanne E. Durrell (BBO #139280)
                                                     Email: suzanne@whistleblowerllc.com
                                                     Linda C. Severin (BBO #674535)
                                                     Email: linda@whistleblowerllc.com
                                                     WHISTLEBLOWER LAW
                                                     COLLABORATIVE LLC
                                                     20 Park Plaza, Suite 438
                                                     Boston, MA 02116-4334
                                                     Tel: (617) 366-2800


                                                     Counsel for Relators Lovell and McKusick




                                                2
         Case 1:17-cv-12125-NMG Document 79 Filed 04/09/21 Page 3 of 3




                            LOCAL RULE 7.1 CERTIFICATION

       Pursuant to Local Rule 7.1(a)(2), Relators’ undersigned counsel certify they attempted to

resolve this fees dispute with counsel for defendant Athenahealth, Inc. but were unable to reach

agreement.

                                                     By: /s/ Suzanne E. Durrell
                                                     Suzanne E. Durrell



                                CERTIFICATE OF SERVICE

       I hereby certify that, on April 9, 2021, a copy of the foregoing was filed electronically

used the Court’s CM/ECF system, which will provide notice of the filing to all counsel of record.



                                                     By: /s/ Suzanne E. Durrell
                                                     Suzanne E. Durrell




                                                 3
